United States Court of Appeals
                     For the First Circuit


No. 21-1603

         MOTORISTS COMMERCIAL MUTUAL INSURANCE COMPANY,

                      Plaintiff, Appellee,

                               v.

          ROGER HARTWELL; LYNNWAY AUTO AUCTION, INC.,

                     Defendants, Appellants,

   SAFETY INSURANCE COMPANY; RUBEN D. ESPAILLAT, as Personal
Representative of the Estate of Ruben Dario Espaillat; TAMMY L.
   BERIO, as Personal Representative of the Estate of Elliott
   Rowlands, Jr.; GIOVANNI SANTIAGO; KENNETH VINCENT; MAUREEN
VINCENT; STEVEN SARKIS; SANDRA ORTIZ, as Personal Representative
    of the Estate of Leezandra Aponte; BRESMIL ROBLES; FANNY
       RAMIREZ; MARK LEE; SHIRLEY MEZA LOPEZ, as Personal
  Representative of the Estate of Brenda Lopez; EMELLY COLON-
   SANTOS; EDRIS M. SANTOS, as Personal Representative of the
          Estate of Pantaleon Santos; FLAVIO JANUARIO,

                           Defendants.


No. 21-1636

         MOTORISTS COMMERCIAL MUTUAL INSURANCE COMPANY,

                      Plaintiff, Appellee,

                               v.

 RUBEN D. ESPAILLAT, as Personal Representative of the Estate of
       Ruben Dario Espaillat; TAMMY L. BERIO, as Personal
 Representative of the Estate of Elliott Rowlands, Jr.; GIOVANNI
   SANTIAGO; KENNETH VINCENT; MAUREEN VINCENT; STEVEN SARKIS;
    SANDRA ORTIZ, as Personal Representative of the Estate of
               Leezandra Aponte; FLAVIO JANUARIO,
                     Defendants, Appellants,

  ROGER HARTWELL; LYNNWAY AUTO AUCTION, INC.; SAFETY INSURANCE
 COMPANY; BRESMIL ROBLES; FANNY RAMIREZ; SHIRLEY MEZA LOPEZ, as
 Personal Representative of the Estate of Brenda Lopez; EMELLY
COLON-SANTOS; EDRIS M. SANTOS, as Personal Representative of the
             Estate of Pantaleon Santos; MARK LEE,

                           Defendants.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

          Kayatta, Thompson, and Gelpí, Circuit Judges.


     Louis J. Muggeo, with whom Jared J. Muggeo and Muggeo &
Associates were on brief, for appellants Roger Hartwell and Lynnway
Auto Auction, Inc.
     J. Michael Conley, with whom Kenney & Conley, P.C. was on
brief, for appellants Ruben D. Espaillat, Tammy L. Berio, Giovanni
Santiago, Kenneth Vincent, Maureen Vincent, Steven Sarkis, Sandra
Ortiz, and Flavio Januario.
     Patrick F. Hofer, with whom Jared K. Clapper, Clyde & Co US
LLP, Ben N. Dunlap, and Freeman Mathis & Gary, LLP were on brief,
for appellee.



                        November 23, 2022
             KAYATTA, Circuit Judge.     This insurance-coverage dispute

arises from an auction at which a motor vehicle being displayed

for bidding suddenly accelerated into a group of attendees, killing

five   and   injuring   many   others.      Motorists    Commercial   Mutual

Insurance Company ("Motorists"), which insured the dealership that

owned the vehicle, brought this action seeking a declaration that

its policies do not cover the auctioneer or its employee who was

behind the wheel of the vehicle when it struck the victims.

Defendants in this action include those who claim an interest in

Motorists'     coverage:   the   victims,     the   auctioneer,   and   its

employee.      Both sides moved for summary judgment, which the

district court granted in favor of Motorists.           Motorists Com. Mut.

Ins. Co. v. Hartwell, 549 F. Supp. 3d 220, 231 (D. Mass. 2021).

After a fresh look at defendants' arguments spanning several

policies and provisions, we agree with the district court that

Motorists' policies do not cover this accident.              Our reasoning

follows.

                                    I.

                                    A.

             We draw the following facts primarily from the parties'

statements of material facts, the responses to each, and the

Motorists policies at issue.

             Nashua Automotive, LLC is a New Hampshire car dealership

that sells new and used cars.       It is owned by a dealership group


                                   - 3 -
called   AutoFair,   Inc.    and   operates   under   the   name   "AutoFair

Volkswagen of Nashua."      We will refer to Nashua Automotive, LLC as

"Nashua."

            While AutoFair dealerships, like Nashua, sell most of

their vehicles "retail" (to the public), about 8% or 9% of their

revenues come from vehicles sold "wholesale" (online or at an

auction).      For its vehicles sold wholesale, Nashua primarily

engages with a company called Lynnway Auto Auction, Inc., which

operates an auction facility in Billerica, Massachusetts.            Neither

AutoFair nor Nashua owns Lynnway, and Lynnway does not own Nashua

or AutoFair.

            In April 2017, Nashua received a 2006 Jeep Grand Cherokee

as a trade-in for a new vehicle it sold.              Nashua arranged for

Lynnway to auction the Jeep.        On May 3, 2017, while that Jeep was

being put up for auction inside Lynnway's Billerica facility, it

accelerated into a crowd, causing multiple serious injuries and

five deaths.    At the time of the accident, Lynnway employee Roger

Hartwell was seated in the driver's seat of the Jeep, though he

claims that the vehicle accelerated uncontrollably despite his

efforts to stop it.         Hartwell was subject to a long series of

suspensions of his driver's license, although the parties dispute

whether Hartwell's license was suspended at the time of the

accident.




                                    - 4 -
            In due course, the victims and their estates filed a

series of lawsuits in Massachusetts state court, alleging several

theories    of   liability    against   Lynnway,   Hartwell,   Nashua   and

AutoFair, as well as other related individuals and entities.

                                     B.

            Of the various insurance companies whose policies may be

implicated by those underlying claims, this case concerns only

one: Motorists Commercial Mutual Insurance Company.              Motorists

provided a liability policy (the "Primary Policy") that covered

AutoFair, Nashua, and other AutoFair-affiliated dealerships as

named insureds, but did not name Lynnway or Hartwell among the

insureds.        Motorists   also   provided   a   so-called   "Commercial

Umbrella"    policy    (the    "Umbrella    Policy"),    which   provided

supplemental insurance above the Primary Policy's limits to many

of the same named insureds, including Nashua and AutoFair.

            The Primary Policy includes a "Garage Coverage Form"

that provides that Motorists "will pay all sums an 'insured'

legally must pay as damages because of 'bodily injury' or 'property

damage' to which this insurance applies, caused by an 'accident'

and resulting from 'garage operations' involving the ownership,

maintenance or use of covered 'autos.'"        This form was modified by

a New Hampshire Changes in Policy endorsement (the "New Hampshire

Endorsement").      We train our attention on two provisions giving

rise to the parties' dispute. First, the New Hampshire Endorsement


                                    - 5 -
changed the definition of "Who Is An Insured" such that it includes

"[a]nyone else while using with your permission a covered 'auto'

you own . . . except . . . [s]omeone using a covered 'auto' while

he or she is working in a business of selling, servicing or

repairing 'autos' unless that business is yours."       Following the

parties' lead, we refer to this provision as the "auto business

exclusion."1   Second, the New Hampshire Endorsement added an

exclusion that provides that the insurance does not apply to "[a]ny

'insured' for 'bodily injury' or 'property damage' arising out of

the operation of any vehicle by that 'insured' and while that

'insured's' driver's license is under suspension or revocation."

We call this the "suspended license exclusion."

          The Umbrella Policy, in turn, provides further coverage

for bodily injuries, but contains an "Automobile Liability --

Following Form" endorsement, which provides:

          Except as coverage is available to you in the
          underlying policies as set forth in the
          Schedule of Underlying Insurance, this policy
          does not apply to the ownership, maintenance,
          operation, [or] use . . . of any automobile
          while away from premises owned by, rented to,
          or controlled by you.2


     1  Though styled as such by the parties and other courts, the
auto business exclusion appears in the policy here not as an
exclusion but as part of the definition of who is an insured. We
adopt the parties' use of the "exclusion" phrasing only for ease
of discussion.
     2  The Primary Policy is included in         the    Schedule   of
Underlying Insurance for the Umbrella Policy.


                              - 6 -
      Finally, as relevant here, the Umbrella Policy also defines

"who is an insured" for that policy, which specifically excludes

"[a]ny person employed by or engaged in the duties of an auto sales

agency . . . that you do not operate."

                                     C.

            Motorists initiated this federal action in the District

of Massachusetts on the basis of diversity jurisdiction, seeking

a declaratory judgment that its policies do not provide coverage

for   the   victims'    claims    against      Lynnway   and   its   employee.

Defendants include Lynnway and Hartwell (the "Lynnway defendants")

and the accident victims who brought the state-court suits (the

"victim defendants").      All defendants moved for summary judgment

below, prompting a cross-motion from Motorists.            Motorists pointed

to both the auto business exclusion and the suspended license

exclusion   described    above,    each   of    which    Motorists   contended

foreclosed coverage under the Primary Policy.            It also argued that

its Umbrella Policy's Following Form Endorsement provides auto

coverage that is no broader than that provided for in the Primary

Policy.

            The district court agreed with Motorists on all three

scores, granting summary judgment in its favor.            Motorists, 549 F.

Supp. 3d at 229–31.         Defendants took timely appeals that we

consolidated for briefing and argument.




                                   - 7 -
                                II.

            We review de novo the district court's grant of summary

judgment.    AJC Int'l, Inc. v. Triple-S Propiedad, 790 F.3d 1, 3

(1st Cir. 2015).    A district court awards summary judgment when

"there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a).

For a factual dispute to be "genuine," there must be "sufficient

evidence favoring the nonmoving party for a jury to return a

verdict for that party."     Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).      "[O]n an appeal from cross-motions for

summary judgment, the standard does not change; we view each motion

separately and draw all reasonable inferences in favor of the

respective non-moving party."   Pac. Indem. Co. v. Deming, 828 F.3d

19, 23 (1st Cir. 2016) (quoting Roman Cath. Bishop of Springfield

v. City of Springfield, 724 F.3d 78, 89 (1st Cir. 2013)).

            The parties agree that New Hampshire substantive law

governs the insurance contracts because the policies were issued

to New Hampshire insureds.   We therefore look to that state's law

for the insurance-law principles that will guide our review.    See

Merch. Ins. Co. of N.H. v. U.S. Fid. & Guar. Co., 143 F.3d 5, 8

(1st Cir. 1998) (forgoing independent choice-of-law analysis where

the parties agreed Massachusetts law applied and there was "at

least a 'reasonable relation' between the dispute and the forum




                                - 8 -
whose law has been selected by the parties" (quoting Bird v.

Centennial Ins. Co., 11 F.3d 228, 231 n.5 (1st Cir. 1993))).

          Among those principles is the familiar instruction that

"[i]nterpretation of an insurance policy is a question of law."

Todd v. Vt. Mut. Ins. Co., 137 A.3d 1115, 1120 (N.H. 2016).      We

examine "the plain and ordinary meaning of the words in context"

to construe the policy's terms "as would a reasonable person in

the position of the insured based on more than a casual reading of

the policy as a whole."    Id. (quoting Great Am. Dining, Inc. v.

Phila. Indem. Ins. Co., 62 A.3d 843, 846 (N.H. 2013)).   Our inquiry

must be objective, so where the policy is "clear and unambiguous,"

we will "accord the language its natural and ordinary meaning."

Newell v. Markel Corp., 145 A.3d 127, 130 (N.H. 2016) (quoting

Colony Ins. Co. v. Dover Indoor Climbing Gym, 974 A.2d 399, 401

(N.H. 2009)).   But, "[i]f more than one reasonable interpretation

is possible, and an interpretation provides coverage, the policy

contains an ambiguity and will be construed against the insurer."

Brickley v. Progressive N. Ins. Co., 7 A.3d 1215, 1217 (N.H. 2010)

(quoting Cath. Med. Ctr. v. Exec. Risk Indem., 867 A.2d 453, 456

(N.H. 2005)).

                               III.

          On appeal, both the Lynnway defendants and the victim

defendants contend that the coverage provided by the broad insuring

clause of the Primary Policy survives that policy's auto business


                               - 9 -
exclusion as well as its suspended license exclusion.            They also

insist that the Umbrella Policy separately provides coverage.

                                    A.

          We consider first the Primary Policy.       The parties agree

that Lynnway and Hartwell are covered under the Primary Policy

unless one of the two exclusions relied upon by Motorists applies.

Like the parties, we train our attention first on the auto business

exclusion.    As modified by the New Hampshire Endorsement, that

exclusion excepts from the definition of insureds "[s]omeone using

a covered 'auto' while he or she is working in a business of

selling, servicing or repairing 'autos' unless that business is

yours."   The "yours" in this language refers to a named insured -

- in this case, Nashua.    Defendants argue, first, that Lynnway was

not "in a business of selling, servicing, or repairing autos."

Second, they argue that even if Lynnway was in such a business,

that business was Nashua's.      We address these arguments in turn.

                                    1.

          Defendants' contention that Lynnway and its employee

were not in the business of selling autos warrants only a brief

discussion,   as   they   were   plainly   engaged   in   that   business.

Lynnway's Articles of Incorporation describe it as "a general

automobile auction business" whose purpose is "to auction, sell

and distribute automobiles" and "[t]o engage in the business of

purchasing, . . . [and] selling . . . all types of new and used


                                  - 10 -
automobiles."    The Lynnway defendants principally argue that an

auctioneer who never takes title to the goods sold acts merely as

a broker, rather than the seller (or offeror) of the goods.       But

under the plain language of the policy, we focus not on whether

Lynnway took title to the auto.         We focus instead on whether

Hartwell and Lynnway were working in a business of selling autos.

          Under New Hampshire law, we are bound to consider "the

plain and ordinary meaning" of the exclusion language "as would a

reasonable person in the position of the insured."    Todd, 137 A.3d

at 1120 (quoting Great Am. Dining, 62 A.3d at 846).     A reasonable

person understands that an auction is a sale, and thus that someone

engaged in an auction business is engaged in a selling business.

See Auction,    Black's Law Dictionary    (11th ed. 2019) (defining

"auction" as "[a] public sale of property to the highest bidder;

a sale by consecutive bidding, intended to reach the highest price

of the article through competition for it"); Auction, Merriam-

Webster   Online     Dictionary,   https://www.merriam-webster.com/

dictionary/auction    (last   visited    Nov. 22,   2022)   (defining

"auction" as "a sale of property to the highest bidder").     Indeed,

the Lynnway defendants' own brief elsewhere appears to adopt this

commonsense understanding, referring to Lynnway's business as

"engaged in the activity of selling cars for AutoFair at the time

of the accident."    In the absence of any authority holding that

only someone with title to goods can be engaged in a business of


                               - 11 -
selling those goods, we decline to adopt defendants' strained

reading of the unambiguous policy language.3   See Russell v. NGM

Ins. Co., 176 A.3d 196, 200 (N.H. 2017) ("For an ambiguity to

exist, the disagreement must be reasonable. . . .    [T]his court

will not perform amazing feats of linguistic gymnastics to find a

purported ambiguity simply to construe the policy against the

insurer and create coverage where it is clear that none was

intended." (quoting Bartlett v. Com. Ins. Co., 114 A.3d 724, 733

(N.H. 2015))).4

                                2.

          As an alternative, defendants contend that any selling

business in which Lynnway and Hartwell were engaged at the time of

the accident was Nashua's business.     This contention fares no

better than the first.   As just established, Lynnway and Hartwell


     3  The Lynnway defendants invoke several Massachusetts
statutes defining "dealer," "owner," and "seller" to support their
argument that they were not in the business of selling autos. See
Mass. Gen. Laws ch. 90, § 1; id. ch. 106, § 2-103(1)(a), (d). But
these statutes largely bear on irrelevant questions, such as
whether Lynnway was an auto "dealer," or what obligations Nashua
had as the owner of the auto being sold. At best, these statutes
clarify who is "the seller" of an auto in a given transaction.
None shed light on the separate inquiry of why the "business of
selling autos" under New Hampshire law must be construed to
encompass   only  the   title-holding   seller   and  to   exclude
auctioneers.
     4  Because we find that Lynnway and Hartwell were working in
a business of selling autos, we need not consider Motorists'
alternative argument that they were working in a business of
"servicing" autos, on account of Lynnway's washing and refueling
the cars it auctioned.


                              - 12 -
were at that time engaged in a particular method of selling:         They

were auctioning the Jeep.         And it is undisputed that Nashua was

not itself an auction house -- it engaged with other entities,

like Lynnway, for this purpose.           So while Nashua can fairly be

said to have retained Lynnway to sell its vehicle, we see nothing

in that relationship to suggest that Lynnway's independent auction

business had been converted into an arm of Nashua's business.            Cf.

Carney v. Erie Ins. Co., 434 S.E.2d 374, 377, 379 (W. Va. 1993)

(holding that the "unless the business is yours" exception in a

nearly identical auto business exclusion did not apply because the

policyholder "did not own the automobile business" that she was

working for when the accident occurred).

            Defendants   resist    this   conclusion,   arguing   that   we

should read "business" to mean the "activity" of selling the car.

So construed, one might then say, as defendants do, that Lynnway

and Hartwell were engaged in Nashua's "business" because they "were

using Nashua's vehicle in support of Nashua's efforts to sell its

vehicle."   At the least, defendants maintain that it is ambiguous

whether the exclusion refers to a business entity or a business

activity, and thus that the ambiguity should be construed against

the insurer.5


     5  Defendants also urge us to consider the import of Nautilus
Insurance Co. v. Ferreira, No. 1:20-cv-1053-JL, 2021 WL 3677713
(D.N.H. Aug. 19, 2021), for the question whether Lynnway was
working in Nashua's business. But that case examined materially


                                   - 13 -
           We are unpersuaded.     In reading language in an insurance

policy, we consider the context, see Great Am. Dining, 62 A.3d at

846 ("We look to the plain and ordinary meaning of the policy's

words in context."), the reasonable expectations of the insured,

see Contoocook Valley Sch. Dist. v. Graphic Arts Mut. Ins. Co.,

788 A.2d 259, 261 (N.H. 2001), and the purpose of the language in

question, Tech-Built 153, Inc. v. Va. Sur. Co., 898 A.2d 1007,

1009   (N.H.   2006)   ("The   fundamental   goal   of   interpreting   an

insurance policy, as in all contracts, is to carry out the intent

of the contracting parties.       To discern the parties' intent, we

first examine the language of the contract itself." (citations

omitted)).

           Here, the language at issue plainly aims at making sure

that coverage does not extend in general to persons or entities

working in any business of selling autos, while at the same time

carving out an exception.       The issue posed here is the reach of

that exception.    Clearly it preserves coverage for Nashua and its

employees.     Construing the "business" that is "yours" to mean

Nashua's business enterprise -- i.e., its dealership that sells



different policy language that excluded coverage for certain
workers "[d]irectly or indirectly performing duties related to the
conduct of any insured's business."     Id. at *3, *6.    Plainly,
whether someone's work duties are "[d]irectly or indirectly . . .
related to the conduct of any insured's business" is a
substantially broader inquiry than whether that person is working
in the insured's business.


                                  - 14 -
autos -- fully accomplishes this aim.    Defendants, though, urge a

broader reading of business to mean "business activity," which

they construe to mean the activity of auctioning the Jeep.    They

then assume that that activity is a part of Nashua's activity of

selling the Jeep.

          We see no reason to adopt such a broad reading.        No

reasonable insured that procured the policy would ordinarily have

any interest in paying for a policy that provided coverage for

another person who works for another unrelated seller of autos.

Presumably, this is likely why neither Nashua -- which obtained

the policy -- nor the insurer voices any support for construing

the policy as deeming Hartwell or Lynnway to be an insured.

Rather, the auto business that assumes control of the vehicle

should turn to its own insurer to cover any losses.   See Borden v.

Progressive Direct Ins. Co., 30 N.E.3d 856, 858 (Mass. App. Ct.

2015).   And that is the precise situation here:   Lynnway retained

its own insurance policies, the providers of which have conceded

the availability of coverage.    It also strikes us as contrived to

say that Hartwell was working in Nashua's business.   Certainly, if

asked at the time of the accident to name which business he worked

in, he would not have said Nashua's.

          The fact that Hartwell was employed by and subject to

the control of Lynnway reinforces our conclusion that he was not

working in Nashua's business.   Courts across the country recognize


                                - 15 -
that the exclusion at issue here is "based on the assumption that

the lack of control over the insured vehicle increases the risk to

the owner's insurer."    Borden, 30 N.E.3d at 857–58 (citing Haley

v. State Farm Mut. Auto. Ins. Co., 202 S.E.2d 838, 840 (Ga. Ct.

App. 1973)); see also Grisham v. Allstate Ins. Co., 992 P.2d 891,

893 (N.M. Ct. App. 1999) ("Lack of control increases risk to the

owner's insurer, a risk that is neither included in the policy nor

calculated in the premium charged to the owner."); Carney, 434

S.E.2d at 378 (W. Va. 1993) (discussing same explanation supplied

by 7 Am. Jur. 2d Automobile Insurance § 90 (1990)).          If we were to

conclude that the relevant business was a unitary "activity" of

selling Nashua's cars, and that that "business" was Nashua's, then

the auto business exclusion would appear to be inapplicable in

most of the circumstances for when its purpose would seem to make

it applicable, at least when included in a garage coverage policy

for auto dealers. One who uses with permission an insured dealer's

vehicle in a "selling, servicing[,] or repairing" business would

seemingly always be able to argue that their use also necessarily

supported   Nashua's   business    activity   of   selling    autos.   We

specifically asked counsel for each set of defendants at oral

argument to identify some situation in which, under their reading

of this policy's auto business exclusion and its exception, it

would actually exclude coverage.      Neither could do so.




                                  - 16 -
          The Lynnway defendants respond that AutoFair or Nashua

exerted some de facto control over the Jeep while it was being

auctioned by Lynnway, due to certain features of the businesses'

extensive commercial relationship, including that AutoFair had use

of an office at Lynnway's premises and could make certain decisions

about how its cars were sold.       But nothing in the policy suggests

that this type of control is equivalent to making the auction

business Nashua's or AutoFair's business.       On all occasions when

a dealership permits another business to sell, service, or repair

one of its vehicles, the dealer presumably always retains some

control over the transaction.         Exerting some influence over a

business's   operations   through    mutually   beneficial   commercial

arrangements does not make that business "yours."       Hence, we are

still left with the conclusion that defendants' reading is wrong.6

          To be sure, defendants dispute the precise degree of

"control" Nashua relinquished or retained over the disposition of

the vehicle at auction, and by extension dispute whether the

exclusion's normative underpinnings apply here.       But this misses

the forest for the trees.    Regardless of whether Nashua had some

input on whether and how its vehicle would be sold, defendants do

not contest that Nashua surrendered the Jeep's keys to Lynnway so



     6  We hasten to add that nothing in this opinion bears on the
entirely different question of whether the actions of the named
insured Nashua render it liable to any defendants.


                                - 17 -
that Lynnway's employee could drive the vehicle for its independent

business of selling autos by auction.7                        A reasonable entity in

either party's position would not expect its own garage policy to

cover another auto-selling business.

                  Defendants marshal the same set of business-relationship

facts       in    support     of   an    argument    concerning       Nashua's        "garage

operations."            The Primary Policy defines "garage operations" to

include          "all   operations       necessary    or    incidental       to   a    garage

business."         Defendants argue that Lynnway's auction was "necessary

and incidental" to Nashua's ability to sell its cars and thus part

of    its    garage      operations.         This    argument      may   have     had    some

relevance were we considering the language of the exclusion before

the    New        Hampshire    Endorsement,         as     the    original     exclusion's

exception read "unless that business is your 'garage operations.'"

But seeing as that language has been modified by the endorsement

to    eliminate         the   reference      to     garage       operations,      and   that

defendants concede the                  endorsement applies, whether Lynnway's




       7For the same reason, defendants' invocation of a
Massachusetts statutory presumption that a vehicle's owner is
legally responsible, in the event of an accident, for the conduct
of the vehicle's driver, see Mass. Gen. Laws ch. 231, §§ 85A–B --
a presumption that can be rebutted by evidence to the contrary,
see Cheek v. Econo-Car Rental Sys. of Bos., Inc., 473 N.E.2d 659,
660–61 (Mass. 1985) -- also misses the mark even assuming New
Hampshire law also recognized such a presumption.


                                            - 18 -
auction was part of Nashua's "garage operations" simply has no

bearing on the case now before us.8

          Finally, the Lynnway defendants assert that our reading

would create surplusage in the policy, specifically by reading out

the different coverage treatment that the Primary Policy provides

for "employees" and "anyone else" using a covered auto.    Not so.

"Employees" are simply a subset of "anyone else," a category that

includes everyone other than "[y]ou, your executives and . . .

members (if you are a limited liability company)." While employees

are subject to certain special provisions under the policy, Nashua

employees driving Nashua vehicles are covered under the general

provision that grants coverage to "[a]nyone else while using with

your permission a covered 'auto' you own" -- and such employees

are not subject to the auto business exclusion because the business

they are working in is Nashua's.

          In sum, we find that the Primary Policy's auto business

exclusion defines the policy's insureds so as to exclude Lynnway

and Hartwell from coverage for the underlying claims here.      We

therefore need not take up the parties' alternative arguments

concerning the Primary Policy's suspended license exclusion.


     8  For the same reason, we need not discuss defendants'
argument that we ought reach the same outcome as Blue Ridge Auto
Auction v. Acceptance Indemnity Insurance Co., which considered a
version of the exclusion that retained the "unless that business
is your 'garage operations'" formulation. 807 S.E.2d 51, 54 (Ga.
Ct. App. 2017).


                              - 19 -
                                       B.

            Defendants    next      contend   that    the   Umbrella   Policy

provides    coverage    for   the    underlying      claims.    This   policy

separately defines the insureds for its own purposes and excludes

from that definition those employed by an "auto sales agency."

Both groups of appellants argue this is an ambiguous term and so

should be construed narrowly to exclude only auto dealerships,

which would presumptively leave Lynnway within the definition of

insureds.    Motorists points out that this particular argument was

raised to but not addressed by the district court below.               Rather,

the district court agreed with Motorists' contention that the

Umbrella Policy provides no coverage for the underlying claims

because it is limited by its Following Form Endorsement, which

provides that the Umbrella Policy "does not apply" to auto coverage

"[e]xcept as coverage is available to you in the underlying

policies."   See Motorists, 549 F. Supp. 3d at 230–31.           Neither set

of appellants discusses, much less contests, Motorists' contention

or the grounds on which the district court decided the issue below.

In the absence of any preserved challenge, we have no reason not

to assume that the district court was correct that the Umbrella

Policy applies only to the extent auto coverage is provided in the

Primary Policy.        Id. at 230.      Certainly the caselaw seems to

provide comfort in making this assumption.            See Jalbert ex rel. F2

Liquidating Tr. v. Zurich Servs. Corp., 953 F.3d 143, 148 (1st


                                     - 20 -
Cir. 2020) (applying Massachusetts law in finding that the disputed

policy was "a 'follow-form' policy . . . , meaning that coverage

is subject to the terms and conditions of the primary policy");

Insituform Techs., Inc. v. Am. Home Assurance Co., 566 F.3d 274,

278 (1st Cir. 2009) ("The phrase 'follow form' refers to the

practice, common in excess policies, of having the second-layer

coverage follow substantively the primary layer provided by the

main insurer." (citing 2 Ostrager & Newman, Handbook on Insurance

Coverage Disputes § 13.01 (11th ed. 2002))).       Given that the

underlying Primary Policy does not cover the claimed liabilities,

we need linger no longer on the Umbrella Policy.

                               IV.

          For the foregoing reasons, the judgment of the district

court is affirmed.




                              - 21 -